Name: Commission Regulation (EEC) No 1366/85 of 24 May 1985 amending Regulation (EEC) No 2268/84 and (EEC) No 2278/84 as regards the selling price of intervention butter for export
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  prices
 Date Published: nan

 27. 5 . 85 Official Journal of the European Communities No L 139/21 COMMISSION REGULATION (EEC) No 1366/85 of 24 May 1985 amending Regulation (EEC) No 2268/84 and (EEC) No 2278/84 as regards the selling price of intervention butter for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2268/84 of 31 July 1984 on special sales of intervention butter for export to various destinations and amending Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 1007/85 (4), provides that intervention butter for export which is six months old or more on the date of signature of the contract may be sold at the buying-in price applied by the intervention agency at the time the sales contract is concluded, less 34,50 ECU per 100 kilograms ; whereas Article 2 ( 1 ) (b) of Commission Regulation (EEC) No 2278/84 of 31 July 1984 on the sale at a fixed price of butter to be exported to certain destina ­ tions ' in the form of ghee and amending Regulation (EEC) No 1687/76 (*), as last amended by Regulation (EEC) No 3480/84 (6), provides that intervention butter taken into store before 1 April 1983 and intended for export as pure butter ghee may be sold at the buying-in price applied by the intervention agency at the time the sales contract is concluded, less 40 ECU per 100 kilograms ; Whereas, from the start of the 1985/86 milk year, the buying-in price of butter is to be reduced by 6,50 ECU per 100 kilograms ; whereas, in order to avoid having to change export prices, the reduction in the selling price of intervention butter as laid down in the said Regulations should be cut by the same amount as the buying-in price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 1 . '34,50 ECU' in Article 2 ( 1 ) of Regulation (EEC) No 2268/84 is hereby replaced by '28 ECU'. 2. '40 ECU' in Article 2 ( 1 ) (b) of Regulation (EEC) No 2278/84 is hereby replaced by '33,50 ECU'. Article 2 This Regulation shall enter into force on 27 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1985^ For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . (3 OJ No L 208 , 3 . 8 . 1984, p. 35 . (4) OJ No L 108 , 20 . 4 . 1985, p. 7. 0 OJ No L 209, 4 . 8 . 1984, p . 8 . (*) OJ No L 326, 13 . 12 . 1984, p . 13 .